PER CURIAM.
Plaintiff-appellants, the Lawns, appeal from a jury verdict entered in a trial as to damages only, based upon the opening of a default judgment ordered by this court in Lawn v. Wasserman, Fla.App.1969, 226 So.2d 261.
During a reported conference as to proposed jury instructions, the trial judge stated: “The objections are noted. The court will instruct on any loss of ability to earn money in the future.” The requested Florida Standard Jury Instruction § 6.2 was not actually given.
Our sister appellate courts have passed upon the failure of a trial judge to give a requested charge as to loss of ability to earn money in the future, where the judge had earlier ruled that he would give such an instruction. Capone v. Winn-Dixie Stores, Inc., Fla.App.1970, 233 So.2d 175, 177-178 and Powell v. Hegney, Fla.App.1970, 239 So.2d 599. They have held that this is reversible error. We agree, and reverse and remand for a new trial as to damages only. Therefore, we express no view as to the other points raised.
Reversed and remanded for a new trial as to damages only.